Citation Nr: 0840206	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for colon cancer.  

3.  Entitlement to service connection for diabetes.  

4.  Whether new and material evidence has been received to 
reopen service connection for hypertension, including as 
secondary to service-connected rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May and 
August 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
August 2008, and a transcript of this hearing (hearing 
transcript) is of record.  

Because the claim for service connection for hypertension is 
reopened, and development not yet complete, the issue of 
service connection for hypertension is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.  Consistent 
with the instructions below, VA will notify the veteran of 
any further action that is required on his part.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam or any other designated area where the service 
department has determined that herbicides (to include Agent 
Orange) were present, to include Korea, and there is no 
evidence that the veteran was otherwise exposed to 
herbicides.

2.  Prostate cancer was not demonstrated in service, nor was 
it the result of injury suffered or disease in service.

3.  There is no competent medical evidence of record 
indicating that the appellant currently has colon cancer.  

4.  There is no competent medical evidence of record 
indicating that the appellant currently has a diagnosis of 
diabetes.  

5.  Service connection for hypertension was most recently 
finally denied in a September 1973 rating decision, which 
essentially found that a diagnosis of hypertension had not 
been provided on a recent VA examination.  The veteran did 
not appeal that decision.

6.  Evidence received since the September 1973 RO decision is 
new, it relates to an unestablished fact of current diagnosis 
of hypertension that is necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e) (2007).

2.  Colon cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Diabetes was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  The September 1973 rating decision denying entitlement to 
service connection for hypertension became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

5.  New and material evidence has been received to reopen 
service connection for hypertension, including as secondary 
to service-connected rheumatic heart disease.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, letters dated in January and June 2006 
satisfied the above cited criteria.  The claims were 
readjudicated in an April 2007 statement of the case (SOC).  
A letter mailed to the veteran in March 2006 notified the 
appellant how disability ratings and effective dates are 
assigned.  

Hence, the content of the notice provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in the June 2006 letter.  
The appellant has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous September 1973 denial.  In 
this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the appellant of 
the bases for the prior denial of his claim.  Accordingly, 
further development is not required.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  There is no evidence of any failure 
on the part of VA to further comply with VCAA that reasonably 
affects the outcome of this case.  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  The claims were thereafter readjudicated.  
Therefore, the actions taken by VA have cured any error in 
the timing of notice.  

Factual Background

The veteran's service treatment records, including January 
1971 induction examination and April 1973 separation 
examination reports, include no evidence of either prostate 
cancer, colon cancer, or diabetes.  Concerning the 
hypertension claim, a blood pressure reading of 124/80 was 
reported in the course of the January 1971 examination.  In 
December 1972, the veteran denied having high blood pressure.  
In March 1973, numerous blood pressure readings were 
reported.  These include:  130/80, 140/70, 138/78, 128/80, 
122/80, and 130/90.  In the course of the  April 1973 
examination, blood pressure readings of 142/96, 136/90, and 
142/100 were reported.  The examiner noted the presence of 
minimal hypertension which was not treated.  

The report of a July 1973 VA examination that was conducted 
two months after service separation shows that the veteran 
had complained that his blood pressure was too high for him 
to work.  The VA examiner noted that, while the veteran was 
alleged to have hypertension, which was allegedly found at 
Ft. Stewart, Georgia in 1973, there were no available records 
to confirm this finding.  The veteran informed the VA 
examiner that, while he had been examined for hypertension 
from time to time, he had not been treated for hypertension.  
The VA examiner added that the veteran was not under current 
treatment for hypertension.  Repeated blood pressure 
examinations in both arms showed systolic findings ranging 
from 130 to 140, and diastolic findings ranging from 80 to 
90.  A rough average of 136/80 was reported.  The VA examiner 
diagnosed hypertension, labile by history, not confirmed by 
examination.  

The Board notes that service connection for rheumatic heart 
disease was granted by the RO in September 1973, based on VA 
examination findings in July 1973.  These VA findings, from a 
VA examination conducted in July 1973, included a harsh 
systolic murmur, and noted this was highly suggestive of a 
mitral insufficiency problem.  The finding of rheumatic heart 
disease came just months after the presence of minimal 
hypertension was reported in the course of the veteran's 
April 1973 separation examination. 

The same September 1973 rating decision denied service 
connection for hypertension.  The decision was based on a 
finding that the hypertension shown at the veteran's service 
separation examination was shown not in the course of the 
recent VA examination.  Notice was provided in October 1973; 
however, the veteran did not perfect an appeal.  

A private discharge summary dated in May 1997 shows a 
diagnosis of prostate cancer.  A November 1998 private 
medical admission and physical report includes a diagnosis of 
an invasive rectal carcinoid.  A June 2003 private medical 
record notes that the veteran, in February 1997, was 
diagnosed as having prostate cancer.  He underwent a radical 
prostatectomy.  It was also reported that the veteran was 
taking antihypertensive medication.  June 2003 private bone 
scan findings showed a diagnosis of prostate cancer.  A 
private medical record dated in June 2004 includes diagnoses 
of hypertension, prostate cancer, and colonic polyps.

A May 2005 private medical record shows that a rectal 
carcinoid tumor, diagnosed in 1998, was subsequently 
resected.  A second carcinoid tumor was noted to have been 
found on colonoscopic examination in 2000, and was removed 
successfully.  Colonoscopy testing accomplished one year 
earlier was reported to be negative.  The veteran was seen 
for complaints of blood in his stool.  Physical examination 
was unremarkable.  The supplied diagnosis was intermittent 
hematochezia with history of rectal carcinoid.  

An August 2005 private medical record includes references to 
a history of hypertension and diabetes.  Neither were 
diagnosed.  

The veteran presented his claim to reopen service connection 
for hypertension in October 2005.  See VA Form 21-4138.  This 
form also include his initial claims for the other three 
disorders currently on appeal.  Concerning his claimed 
diabetes disorder, the Board observes that the veteran did 
not specify the type of diabetes, for example, diabetes 
mellitus or Type II diabetes.

The veteran was afforded a VA heart examination in December 
2005.  Hypertensive heart disease was diagnosed.  The 
physician who examined him at that time, in May 2006, 
following his review of the veteran's claims file, supplied a 
report concerning the veteran's instant hypertension claim.  
The physician observed that at the veteran's April 1973 
separation examination elevated blood pressure readings were 
reported.  He added that other service treatment records, 
dated less than one month prior to the separation examination 
(March 1973), failed to show blood pressure measurements 
above the normal range.  He opined that based upon the 
information in the veteran's military medical records it was 
less likely as not that the veteran's current hypertension 
had its initial onset during the veteran's military service.  

The Board observes that in October 2006 the veteran supplied 
multiple VA Form 21-4142's to VA which included names and 
addresses of physicians who had treated him for hypertension 
between 1973 and 1976.  Attempts to obtain these records, as 
documented in the file, were unsuccessful.  

As noted, a Board personal hearing was conducted in August 
2008 in Columbia, South Carolina (Travel Board hearing).  The 
veteran testified that, concerning his claims for prostate 
cancer, colon cancer, and diabetes, he was exposed to Agent 
Orange while stationed in Korea.  See page three of hearing 
transcript.  The Board here parenthetically notes that the 
veteran did not have Vietnam service.  The veteran's 
representative also indicated that hypertension was not for 
application on a direct service connection basis, but that 
rather service connection for hypertension should be awarded 
on a secondary basis (i.e., as secondary to the service-
connected rheumatic heart disease).  See pages five through 
seven of transcript.  The veteran added that his diabetes may 
have been caused by herbicides being sprayed (Agent Orange) 
while he was in the military.  See page eight of transcript.  

Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of certain chronic diseases 
(including hypertension and diabetes mellitus) may be 
presumed if they are manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  In addition, the DoD has 
determined that Agent Orange was used along the Korean DMZ 
from April 1968 to July 1969; veterans assigned to one of the 
units listed as being at or near the Korean DMZ during that 
time period are also presumed to have been exposed to 
herbicide agents.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service Connection for Prostate Cancer

The veteran alleges that he has prostate cancer as a result 
of being exposed to Agent Orange.  He separated from active 
service in May 1973.  Prostate cancer was initially diagnosed 
over twenty years after service, in 1997.  

There is no evidence that the veteran served in Vietnam or 
any other designated area where the service department has 
determined that herbicides were present, to include Korea 
during the period from April 1968 to July 1969.  As noted, 
while he did serve in Korea, the veteran's military service 
did not include the period of time from April 1968 to July 
1969.  There is no evidence that the veteran was otherwise 
exposed to herbicide agents, to include Agent Orange, during 
his military service.  Because there is no evidence in the 
record that the veteran served in Vietnam and was exposed to 
an herbicide agent, to include Agent Orange, during military 
service, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply.  

Although the herbicide presumptive provisions do not apply, 
the veteran may still establish service connection for 
prostate cancer with proof of direct causation.  To establish 
direct service connection for prostate cancer, the evidence 
must show that the disease is related to active service.  The 
veteran's service treatment records are silent for 
complaints, findings, treatment or diagnosis of prostate 
cancer.  Post-service private treatment records show that 
prostate cancer was diagnosed in 1997, more than 20 years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that his current prostate cancer is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's prostate cancer and his 
service.  Private treatment records associated with the 
claims file only note the initial post-service diagnosis of 
prostate cancer.  There is nothing in the records that 
suggests the veteran's prostate cancer may be related to his 
service.

The Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), 
VA has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  In this 
case, because there is no evidence of in-service injury or 
disease, including herbicide exposure, there is no in-service 
injury or disease to which a medical opinion could relate any 
currently diagnosed disability; therefore, a medical nexus 
opinion is not necessary to decide this claim.  

The veteran's own statements relating his prostate cancer to 
his service (specifically to herbicide exposure therein) are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492, 495 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for prostate cancer, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Colon Cancer

Following review of the complete evidentiary record, the 
Board finds that service connection for colon cancer is not 
warranted.  The threshold question in any claim seeking 
service connection for a disability is whether the disability 
is shown.  Here, the medical evidence does not show the 
presence of colon cancer.  While private medical  records 
showed findings reflective of invasive rectal carcinoid, 
colonic polyps, and history of rectal carcinoid in November 
1998, June 2004, and May 2005, respectively, no medical 
records on file include a diagnosis of colon cancer.  Rectal 
cancer is not the same thing as colon cancer.  

In light of the absence of any competent evidence of colon 
cancer, service connection is not warranted.  In the absence 
of competent evidence of a present disability, there cannot 
be a valid claim of service connection.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992).   

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for colon cancer, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Diabetes

Following review of the complete evidentiary record, the 
Board finds that service connection for diabetes is not 
warranted.  As noted, the threshold question in any claim 
seeking service connection for a disability is whether the 
disability is shown.  Here, the medical evidence does not 
show the presence of diabetes.  While an August 2005 private 
medical record included a notation to a history of diabetes, 
a diagnosis of diabetes was not included.  Nor is a diagnosis 
of diabetes shown to be of record.  

In light of the absence of any competent evidence of 
diabetes, service connection is not warranted.  In the 
absence of competent evidence of a present disability, there 
cannot be a valid claim of service connection.  Brammer, 
supra.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for diabetes, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and Material Evidence to Reopen Service Connection for 
Hypertension

As noted above, the RO denied entitlement to service 
connection for hypertension in April 2002, essentially 
finding that hypertension, while diagnosed in the course of 
the veteran's April 1973 separation examination, had not been 
so diagnosed in the course of a July 1973 VA examination.  
That rating decision was not appealed and became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008). 

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In October 2005, the veteran submitted a request to reopen 
service connection for hypertension. The veteran and his 
representative have asserted the theory of entitlement to 
service connection for hypertension as secondary to the 
service-connected rheumatic heart disease.  In the August 
2006 rating decision on appeal, the RO found that the 
evidence received was not new and material, and denied 
reopening of service connection for hypertension.  Regardless 
of the RO's actions, the Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

After a review of the evidence, the Board finds that the 
evidence added to the record since the September 1973 RO 
decision is new, it tends to relate to an unestablished fact 
of current diagnosis of hypertension that is necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.  Because the previous denial was 
premised, at least in part, on a finding that a diagnosis of 
hypertension had not been obtained, the new evidence showing 
that hypertension was diagnosed by a private physician in 
June 2004 and by a VA physician in March 2006 constitutes new 
and material evidence.  This supplied diagnosis, therefore, 
tends to relate, at least in part, to an unestablished fact 
necessary to substantiate the claim.  Hence, the additional 
evidence received is new and material; therefore, the claim 
for service connection for hypertension is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, 
as noted below in the Remand, the Board is requesting 
additional development with respect to the underlying claim 
of service connection for hypertension and will issue a final 
decision once that development is complete, if the case is 
again denied by the RO and returned to the Board.  


ORDER

Service connection for prostate cancer is denied.  

Service connection for colon cancer is denied.  

Service connection for diabetes is denied.  

New and material evidence having been received, service 
connection for hypertension, including as secondary to 
service-connected rheumatic heart disease, is reopened.


REMAND

The reopening of the claim for service connection for 
hypertension triggers certain duty to assist provisions of 
the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.

The veteran has been diagnosed with hypertension.  As noted, 
the veteran (with the able assistance of his accredited 
representative) in August 2008 essentially testified that his 
hypertension is not in fact due to his military service, but 
rather etiologically related to his service-connected 
rheumatic heart disease.  

Service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability (emphasis added).  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by the 
Court that clarified the circumstances under which a veteran 
may be compensated for an increase in the severity of an 
otherwise non-service-connected disorder caused by 
aggravation from a service-connected disability.

Whether the veteran currently has hypertension which is 
proximately due to or the result of his service-connected 
rheumatic heart disease, or if the service-connected 
rheumatic heart disease has aggravated the hypertension, is a 
medical question best resolved by competent medical opinions.  
Such an examination with medical opinion  has yet to be 
conducted in this case.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).

As noted above, the timing as to when the veteran first may 
have had hypertension versus when he first had rheumatic 
heart disease has not been definitively ascertained.  The 
Board is also mindful that it is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In view of the foregoing, the issue of service connection for 
hypertension, including as secondary to service-connected 
rheumatic heart disease, is REMANDED to the RO for the 
following:

1.  Schedule a VA cardiovascular 
examination to determine the etiology of 
the veteran's hypertension.  The examiner 
should review the relevant evidence in 
the claims folder, examine the veteran, 
and render a medical opinion on the 
following question:  Is it at least as 
likely as not (i.e., a 50 percent or 
higher probability) that any diagnosed 
hypertension is caused or aggravated by 
the veteran's service-connected rheumatic 
heart disease?

In supplying the above-requested opinion, 
the examiner should explain which was 
first medically documented, the veteran's 
rheumatic heart disease or his 
hypertension.  In offering any opinion, 
the examiner should specifically address 
the above-discussed medical evidence, to 
include the veteran's service treatment 
records, as well as the post-service 
treatment records (in the form of both VA 
and private records/examination reports).  

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for hypertension, including as 
secondary to service-connected rheumatic 
heart disease, namely, entitlement to 
service connection for hypertension.  If 
the benefit is not granted, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and should be afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

The purpose of this REMAND is to ensure due process and 
assist with development of the claim.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is hereby 
notified that it is his responsibility to report for the VA 
examination and to cooperate in the development of the claim.  
The consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


